IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,829


EX PARTE CHARLES ALLEN CHATMAN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
 CAUSE NO. F81-02101-K IN THE CRIMINAL DISTRICT COURT 

			NUMBER FOUR FROM DALLAS COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated rape
and sentenced to ninety-nine years' imprisonment.  The Fifth Court of Appeals affirmed his
conviction. Chatman v. State, No. 05-81-00789-CR (Tex. App.-Dallas, delivered May 18, 1982). 
	Applicant contends that he has newly discovered evidence that he is actually innocent of this
offense. The trial court has determined that no rational jury would have convicted Applicant in light
of the new evidence, which was previously unavailable to Applicant. The evidence, obtained
pursuant to post-conviction DNA testing and investigation, indicates that Applicant is excluded from
being the perpetrator in this case.  Applicant is entitled to relief. Ex parte Elizondo, 947 S.W.2d 202,
209 (Tex. Crim. App. 1996). 
	Relief is granted. The judgment in Cause No. F81-02101-K in Criminal District Court
Number 4 of Dallas County is set aside, and Applicant is remanded to the custody of the Sheriff of
Dallas County to answer the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Parole Division.

Delivered: January 23, 2008
Do Not Publish